Case 4:19-cv-04205-JST Document 62-3 Filed 06/17/20 Page 1 of 3




             EXHIBIT C
                      Case 4:19-cv-04205-JST Document 62-3 Filed 06/17/20 Page 2 of 3


Abdul-Rahim, Regina

From:                              Preeti Bajwa <Preeti.Bajwa@doj.ca.gov>
Sent:                              Wednesday, June 3, 2020 4:46 PM
To:                                Akerley, Stephen; Damon McClain
Cc:                                Kwan, Adrian; Finegan, Susan
Subject:                           RE: Departure from Mintz Levin and anticipated firm withdrawal


Dear Steve,

First, our heartiest congratulations and best wishes on your new endeavor. Best of luck on the move and please remain safe and
healthy.

We do not oppose the motion to withdraw. Our only request is that all documents that were produced "CONFIDENTIAL -
Attorneys' Eyes Only" be returned to our office and/or destroyed in accordance with the Protective Order.

Thank you for courtesy. It has been a pleasure working with both you and Adrian.

Best,
Preeti

-----Original Message-----
From: Akerley, Stephen <SJAkerley@mintz.com>
Sent: Wednesday, June 3, 2020 4:16 PM
To: Preeti Bajwa <Preeti.Bajwa@doj.ca.gov>; Damon McClain <Damon.McClain@doj.ca.gov>
Cc: Kwan, Adrian <AKwan@mintz.com>; Finegan, Susan <SMFinegan@mintz.com>
Subject: Departure from Mintz Levin and anticipated firm withdrawal

??Dear Preeti and Damon,


By this email I am informing you and the defendants in our Kester case that, as of this Friday, June 5th, I will no longer be a
member of Mintz PC. I have decided to take an in-house position that will require me to move to the east coast as soon as it is
safe to do so. Under the circumstances, including various uncertainties related to the Covid pandemic, following my departure
the firm will move to withdraw from the case. For your complete information, I wrote to Judge Tigar's courtroom deputy on
Monday seeking the court's guidance as we have had some difficulty getting a call scheduled with our client. Judge Tigar politely
suggested that we proceed with my notice of withdrawal followed by the formal motion.


As I'm sure you know, we are required to provide notice of the withdrawal motion and ask if defendants will oppose. Please
advise Adrian directly on that issue.


On a personal note, I want to thank you both for how you approached our discussions and litigation of this matter. I have done
a fair number of prisoner-related pro bono cases and they have not always been as smooth as this one. I attribute that easy
road to your candor and professionalism. Thank you both for those.


Best of luck in your careers and I wish you and your families health and safety.


                                                                 1
                      Case 4:19-cv-04205-JST Document 62-3 Filed 06/17/20 Page 3 of 3


Best regards,


Steve Akerley

________________________________



STATEMENT OF CONFIDENTIALITY:
The information contained in this electronic message and any attachments to this message are intended for the exclusive use of
the addressee(s) and may contain confidential or privileged information. If you are not the intended recipient, or the person
responsible for delivering the e-mail to the intended recipient, be advised you have received this message in error and that any
use, dissemination, forwarding, printing, or copying is strictly prohibited. Please notify Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo immediately at either (617) 542-6000 or at DirectorofIT@Mintz.com, and destroy all copies of this message and any
attachments. You will be reimbursed for reasonable costs incurred in notifying us.


CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally privileged information.
It is solely for the use of the intended recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may
violate applicable laws including the Electronic Communications Privacy Act. If you are not the intended recipient, please contact
the sender and destroy all copies of the communication.




                                                                 2
